PER CURIAM.
We find no abuse of discretion in the trial court’s disallowance of a defense peremptory challenge on the ground that the non-raeially based reasons asserted were pretextual. See State v. Slappy, 522 So.2d 18 (Fla.1988), cert. denied, 487 U.S. 1219, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988). In addition, the alleged error was not preserved because the defense used all of its allotted peremptory challenges on other prospective jurors. See Pentecost v. State, 545 So.2d 861, 863 n. 1 (Fla.1989); Rollins v. State, 148 So.2d 274 (Fla.1963); Aguilera v. State, 606 So.2d 1194, 1201-02 (Fla. 1st DCA 1992).
The other point presented, relating to the granting of a jury instruction, does not present harmful error. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.
SCHWARTZ, C.J., and BASKIN, J., concur.